Citation Nr: 1044265	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Francis, Counsel 












INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 2009, the Board denied a rating in excess of 50 percent 
for PTSD.  The Veteran filed a timely appeal with the U.S. Court 
of Appeals for Veterans Claims (Court).  In an October 2009 
Order, the Court vacated the Board's decision and remanded the 
appeal for compliance with the instructions in a Joint Motion for 
Remand.   


FINDING OF FACT

The Veteran's PTSD is manifested by sleep impairment, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, depression, 
anxiety, irritability, some limited insight and judgment, lack of 
motivation, and lack of impulse control.  Reports of 
hallucinations, suicidal and homicidal ideations are not 
credible.  There is no evidence of disorientation, communications 
or thought process deficits, obsessive rituals, improper hygiene, 
or significant memory loss.  The Veteran works full time in a VA 
medical clinic and maintains good relationships with his children 
and some degree of relationship with his spouse and veteran 
coworkers.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have 
not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In October 2004, the RO provided a notice that did not meet all 
requirements.  The notice informed the Veteran that evidence was 
necessary to demonstrate that the symptoms of his disability had 
become more severe and that evidence could be submitted from a 
variety of sources including medical and lay evidence from other 
persons who observed his symptoms.  The notice discussed the 
Veteran's and VA's respective responsibility to obtain relevant 
evidence.  The notice did not provide a general description of 
the criteria for assignment of a higher rating or request 
specific information on the impact of the disability on the 
Veteran's employment.   In order to determine whether to proceed 
with the adjudication, the Board will examine whether the errors 
were prejudicial to the appellant.  

In a July 2005 notice of disagreement, the Veteran reported the 
symptoms that he experienced and the effect they have on his 
employment.  The Veteran quoted from correspondence from his 
employer regarding his personality, work habits, and 
relationships with coworkers.  Although adjudicative documents 
may not substitute for adequate notice, the RO provided the 
detailed criteria for a higher rating in a March 2006 statement 
of the case.  Therefore, the Board concludes that the Veteran had 
actual knowledge of the criteria and provided evidence regarding 
the impact of his disability on his employment.  Accordingly, the 
notice errors did not adversely prejudice the appellant.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in U.S. Air Force inventory management 
specialist with service in the Republic of Vietnam from September 
1967 to September 1968.  He contends that his PTSD is more severe 
than is contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
 50 percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The RO received the Veteran's claim for an increased rating for 
PTSD in September 2004.  The Veteran did not identify any recent 
VA or private mental health treatment.  The claims file contains 
no records of any medical care from October 1992 to September 
2004.   

In September 2004, a VA psychiatrist performed an initial 
psychiatric assessment.   The psychiatrist summarized the 
Veteran's experiences in Vietnam and noted the Veteran's report 
that he had been employed for over 25 years in the prosthetics 
department at a VA Medical Center.  He reported that he had 
"problems with authority figures and coworkers until he was 
assigned to prosthetics because all the workers are Vietnam 
Veterans and they all understand each other."  The Veteran 
reported that he was married twice, divorced twice, and that his 
first marriage ended because his wife had been afraid of him as 
result of his drinking problems.  He described his alcohol use as 
up to one pint of alcohol per day. 

The psychiatrist noted the Veteran's reports of difficulty 
sleeping, recurrent nightmares, intrusive thoughts of combat 
stimulated by sounds and odors, irritability, lack of anger 
control, social isolation from family and friends, and startle 
reaction.  On examination, the psychiatrist noted an anxious and 
sad mood but appropriate affect.  The Veteran made good eye 
contact with spontaneous, coherent, and relevant speech.  There 
were no indicators of a gross thought disorder or suicidal or 
homicidal ideations.  Insight, judgment, abstract thinking and 
calculations, and memory were normal.  However, the psychiatrist 
assigned a GAF of 41 indicating serious social and occupational 
impairment and recommended intense psychotherapy, PTSD group 
therapy, substance abuse treatment, medication, and possible 
hospitalization.   The claims file contains records of periodic 
individual assessment by an attending psychiatrist or 
psychologist but no records of any group therapy, substance abuse 
treatment, or hospitalization. 

In November 2004, another VA psychiatrist examined the Veteran 
but did not review the claims file or comment on the combat 
experiences.  The psychiatrist noted the Veteran's reports of 
periodic psychotherapy, medication, and continued nightmares, 
flashbacks, hypervigilance, startle reflex, depression, 
irritability, diminished interest, poor energy, and inability to 
concentrate.  The Veteran reported that he remained married but 
that the relationship with his spouse was strained and that he 
had few friends.  The Veteran reported that he continued full 
time work but was having problems with his coworkers because of 
his anger.  The Veteran reported alcohol abuse in the past.  On 
examination, the Veteran displayed an irritable mood with 
appropriate affect.  The Veteran was oriented with no thought, 
speech, perception, insight, or judgment deficits.  Impulse 
control was fair but there were no suicidal or homicidal 
ideations.  The psychiatrist assigned a GAF of 45 but noted that 
the Veteran was competent to continue working, manage his 
affairs, and accomplish daily activities. 

The Veteran continued to receive VA outpatient treatment for 
PTSD.  In January 2005, the VA attending psychiatrist noted that 
the Veteran had been taking his medication with some positive 
results; however, he still complained of difficulty with sleeping 
and nightmares.  In March 2005, the Veteran reported increased 
anxiety due to his current separation from his second wife.  In 
July 2005, a new VA psychiatrist took over routine follow-up care 
and noted that the Veteran reported more anxiety and stress 
because of a disruption in his medication and a desire to start a 
group program.  The psychiatrist reinstated the Veteran's 
medication program and assigned a GAF of 50.  

In a July 2005 notice of disagreement, the Veteran's 
representative contended that the Veteran's condition had 
worsened.  The representative provided a summary of 
correspondence from the Veteran's supervisor and copy of a July 
2005 letter from the Veteran's original attending VA 
psychiatrist.  The representative noted the Veteran's supervisor 
reported that the Veteran's work habits had deteriorated over the 
past two years and that the Veteran had become unreliable because 
of his loss of concentration and irritability with co-workers.  
In his July 2005 letter, the VA original attending psychiatrist 
noted that the Veteran's PTSD symptoms worsened since the World 
Trade Center attack.  Specifically, he noted that the Veteran's 
employment situation and marriage deteriorated significantly 
because of his PTSD symptoms.  The psychiatrist concluded that 
the Veteran's abilities to gainfully retain his actual job 
decreased and that he was on the verge of losing it due the 
intense increase of his symptoms. 

Some VA outpatient records illustrate inconsistencies in the 
Veteran's mental health status.  In September 2005, the VA 
psychiatrist noted the Veteran's reports of improved symptoms 
with medication and reported that he had been able to cope 
better.  In June 2006, a clinician noted that the Veteran was 
receiving medical treatment for erectile dysfunction with good 
results.  In July 2006, a clinician noted that the Veteran denied 
any feelings of depression or loss of interest.  The Veteran 
reported that he usually consumed one or two alcoholic drinks on 
a typical day and more than six on a monthly basis.  In October 
2006, a clinician noted that the Veteran was active and played 
with his 11 year old son.  Notably, in January 2007, the denied 
nightmares, avoidance behaviors, hypervigilance, or detachment 
from his surroundings. 

In February 2007, a VA psychologist noted a review of the claims 
file and the Veteran's reports of increased depression since the 
start of the Iraq War in 2002.  The Veteran reported that he lost 
interest in everything and that he needed to retire because he 
could not return to work.  He admitted alcohol abuse, at least 
one pint of alcohol a day.  He reported that he thought of 
suicide and homicide of his spouse many times.  He reported he 
was currently separated from his second wife, and that she had 
left him because his verbal and physical abuse.  He reported that 
he had two children, and that his relationship with them was 
"beautiful".  He further reported that he had "supportive" 
friends and family.  The Veteran had been employed for 27 years 
and was still employed in the prosthetics unit at VAMC.  He 
stated that "as a rule, I go in, do my work and I don't 
socialize."  The Veteran reported "had been written up a few 
times", but he would not provide any details for these 
occurrences.   The Veteran reported that he was a member of a 
veteran's service organization for over 25 years but was not 
active with that group.  

The psychologist noted the Veteran's report of continued 
psychiatric care with visits to his VA attending psychiatrist 
every three months, although the last encounter of record was in 
September 2005.  There is no record of group or substance abuse 
therapy.  

On mental status examination, the psychologist noted that the 
Veteran was tense, irritable and angry.  The Veteran's judgment 
and insight were limited.   Although the Veteran reported he felt 
depressed, the psychologist noted that he did not present as 
depressed.  The psychologist noted that the Veteran admitted both 
suicidal and homicidal ideation, that he often felt suicidal as 
his marriage "soured," and that he had thought of killing his 
wife before she had actually left him.  The psychologist noted 
the Veteran's reports of auditory hallucinations and fear that 
others were plotting against get him, but he denied intrusive 
thoughts. 

In the February 2007 examination report, the examiner noted that 
he had reviewed the Veteran's claims file, and found that the 
Veteran's responses during the February 2007 examination were 
inconsistent from his responses in previous medical treatment 
sessions.  The examiner provided the following explanation: 

this veteran reported being depressed since the war 
started in 2002, but denied being depressed when 
screened for this on 7/17/06.  This veteran reported 
homicidal and suicidal ideations since he was married 
in 1998, and reported auditory hallucinations for the 
past year, but denied all of this according to his 
8/16/06 entry.  This veteran reported poor 
concentration and memory of 1 year's duration, but 
recently denied this according to his 12/7/06 entry.  
In addition, this veteran reported being increasingly 
reminded of Vietnam, but according to his 1/17/07 PTSD 
screening, he reported "no" when asked if he had 
recently experienced any frightening, horrible or 
upsetting episodes of nightmares, intrusive thoughts, 
attempts to avoid these troubling experience, being on 
guard or watchful or easily startled or feeling numb 
or detached from others. 

See report of February 2007 VA examination 

The psychologist diagnosed alcohol abuse but not PTSD because 
"there is no clear and convincing evidence that this Veteran 
meets the DSM-IV criteria for [that] second diagnosis."  The 
examiner noted that with respect to the Veteran's previous PTSD 
diagnosis, the Veteran was inconsistent in reporting his combat-
related traumatic stress symptoms.  In addition, the Veteran did 
not report persistent symptoms associated with a combat-related 
traumatic event, such as, increased arousal, numbing, intrusive 
thoughts, flashbacks and nightmares during the February 2007 
examination.  As to the Veteran's current symptomatolgy, the 
psychologist concluded that "it was impossible to determine the 
extent to which this Veteran's alcohol abuse impacts his social 
or occupational functioning, due to his providing inconsistent 
information from different interviews."  The examiner had noted 
that based on a review of those records, it showed that the 
Veteran had some improvement in his social functioning and in his 
PTSD symptoms.  The psychologist assigned a GAF score of 55.

VA outpatient treatment records in February 2009 and March 2009 
showed that the Veteran remained employed and that his erectile 
dysfunction negatively affected his relationship with his 
previous wife.  The Veteran reported that he lost time from work 
because of a gastrointestinal disorder.  There are no additional 
records of psychiatric care since September 2005 and no records 
by primary care clinicians of symptoms or intervention for 
suicidal ideations or hallucinations.  

In April 2009, the Board denied a rating in excess of 50 percent 
for PTSD because the nature and severity of the Veteran's 
symptoms and the degree of social and occupational impairment was 
best represented by a 50 percent but not a higher rating.  In an 
October 2009 Joint Motion for Remand, the Court concluded that 
the Board provided inadequate reasons and bases for the decision 
because the analysis was limited to a discussion of the 
diagnostic criteria and the symptoms that the Veteran failed to 
display, which would have warranted a higher rating.  
Specifically, the Board did not discuss certain symptoms reported 
in 2004 and 2007 examinations such as social isolation, 
difficulty maintaining personal relationships, hypervigilance, 
poor concentration, difficulties with coworkers, suicidal and 
homicidal ideations, and auditory hallucinations.  The Court 
noted that the Board did not discern the separate effects of 
alcohol abuse and PTSD or address the significance of GAF scores.  
The duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms the 
basis of the joint motion to remand.  Forcier v. Nicholson 19 
Vet. App. 414, 425 (2006).  

Considering all the evidence on file, including statements in the 
Joint Motion for Remand, the Board concludes that a rating in 
excess of 50 percent for PTSD is not warranted at any time during 
the period covered by this appeal.  

Regarding the impact of the Veteran's alcohol abuse, the Board 
concludes that there is insufficient credible lay or medical 
evidence to separate the symptoms and the degree of impairment 
imposed by alcohol abuse from those imposed by PTSD.  The Board 
places some probative weight on the opinion of the psychologist 
in 2007, who indicated that the Veteran does not have a 
qualifying diagnosis of PTSD and continued only a diagnosis of 
alcohol abuse.  However, the psychologist also noted that it was 
not possible to separate the contribution of alcohol abuse from 
other factors in view of the inconsistencies in the record.  
Therefore, the Board will not attempt to discern a separation 
between the impairments imposed by either disorder separately, 
but will instead consider all the Veteran's symptoms, including 
those that might be attributable to alcohol abuse, as factors in 
the assignment of a rating for PTSD.  

The Veteran provided no written statements or oral testimony 
directly to VA of his symptoms and their impact on his social and 
occupational impairment.  Nevertheless, many of the symptoms and 
descriptions of impairment noted in the clinical records are 
self-reported with the exception of the comments provided by the 
Veteran's VA supervisor in July 2005.  The Board places a low 
degree of credibility and probative weight on several self-
reports.  The Veteran variously described his marital 
relationship as divorced, separated, and strained with physical 
and verbal abuse and homicidal ideations.  He described himself 
as socially isolated Nevertheless, the Veteran remained married 
with a good relationship with his children of some degree of a 
relationship with his spouse as noted in treatment records for 
erectile dysfunction.  The Veteran reported and his supervisor 
acknowledged difficulty with relationships with coworkers and 
reduced productivity, yet the Veteran remained employed full time 
at a VA clinic and preferred to work among other Vietnam 
veterans.  The Board places no probative weight on the reports of 
suicidal and homicidal ideations or hallucination as these 
reports were made solely to a compensation and pension examiner 
in 2007 and never to any treating clinician including his 
attending psychiatrist or any primary care provider.  There is no 
evidence of medical intervention for any such symptoms, periods 
of hospitalization, group therapy, or continued periodic 
psychiatric therapy after 2005.  

Regarding the assignment of GAF scores of 41 and 45 in 2004, the 
Board places low probative weight on these scores as they were 
inconsistent with the description of the reported symptoms and 
observations of the examiners.  GAF scores in the 40s are 
assigned when there is serious impairment to the extent that a 
patient demonstrates severe obsessional rituals, inappropriate 
behaviors such as shoplifting, having no friends or 
relationships, and being unable to keep a job.  None of these or 
similar symptoms were noted by the examiners in the body of their 
reports.  One psychiatrist recommended an intense program of 
therapy, but the Veteran has only received individual sessions 
with psychiatrists at intervals of several months to adjust 
medications which were noted as effective when taken.  GAF scores 
in the 50s more closely match the associated clinical narrative.  

The Board concludes that a rating of 50 percent, but not higher, 
is warranted for the entire period covered by this appeal.  The 
Veteran does experience sleep impairment, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, depressed mood, anxiety, 
irritability, lack of motivation, and lack of impulse control.  
The Board concludes that these self-reports by the Veteran are 
competent and credible because they are consistent and were 
accepted by his clinicians.  The Veteran does not experience 
panic attacks.  He is capable of accomplishing the activities of 
daily living and managing his own finances.  Although his 
supervisor reported a decrease in productivity and difficulty 
maintaining good relationships with his coworkers, the Veteran 
remains employed in the same place and position.  Therefore, his 
cognition, memory, ability to understand instructions, and 
capacity to follow work procedures are all satisfactory.   To the 
extent that the Veteran's alcohol abuse impacts his impairment, 
the Board concludes that reports of consumption of one pint of 
alcohol per day are not credible as the Veteran is able to work 
full time and reported that he lost time only for 
gastrointestinal symptoms.  He reported that he had been 
"written up" at work but did not provide the reasons.  

The Board concludes that a rating of 70 percent or higher is not 
warranted.  There is no evidence of disorientation, or 
communications or thought process deficits.  There is no evidence 
of obsessive rituals, improper hygiene, or significant memory 
loss.  Examiners noted some limited judgment and insight but not 
to the extent that the Veteran is unable to function at work or 
continue some relationships with others, however reduced or 
strained.  As noted, the Board concludes that the reports of 
suicidal and homicidal ideations and hallucinations to one 
compensation and pension examiner in 2007 are not credible 
because they are inconsistent with all other reports, the 
continuation of his marriage and occupation, and the lack of 
awareness or the need for intervention by any treating clinician.  
There is no evidence of any injuries or legal action for any 
contended physical assaults.  

The Board considered all the symptoms reported by the Veteran or 
noted by clinicians, including but not limited to those described 
in the rating criteria.  Although the Veteran does experience 
some social and occupational impairment,  the Board places 
greatest probative weight on his ability to remain at work in the 
same place and position despite conflicts with coworkers and 
maintains some relationship with his children and spouse, however 
strained.  Therefore, the Board concludes that the Veteran's PTSD 
is best rated as 50 percent disabling.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected PTSD results in a unique 
disability that is not addressed by the rating criteria.  There 
is no evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Moreover, all the Veteran's symptoms are contemplated in the 
rating criteria.  Thus, there is no basis for referral of the 
case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


